Name: 2014/531/EU: Commission Implementing Decision of 14 August 2014 on the compliance of European standards EN 16433:2014 and EN 16434:2014 and of certain clauses of European standard EN 13120:2009+A1:2014 for internal blinds with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the references of those standards in the Official Journal of the European Union Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: technology and technical regulations;  construction and town planning;  consumption
 Date Published: 2014-08-15

 15.8.2014 EN Official Journal of the European Union L 243/54 COMMISSION IMPLEMENTING DECISION of 14 August 2014 on the compliance of European standards EN 16433:2014 and EN 16434:2014 and of certain clauses of European standard EN 13120:2009+A1:2014 for internal blinds with the general safety requirement of Directive 2001/95/EC of the European Parliament and of the Council and publication of the references of those standards in the Official Journal of the European Union (Text with EEA relevance) (2014/531/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2001/95/EC of the European Parliament and of the Council of 3 December 2001 on general product safety (1), and in particular the first subparagraph of Article 4(2) thereof, Whereas: (1) Article 3(1) of Directive 2001/95/EC requires producers to place only safe products on the market. (2) Under the second subparagraph of Article 3(2) of Directive 2001/95/EC, a product is to be presumed safe, as far as the risks and risk categories covered by the relevant national standards are concerned, when it conforms to voluntary national standards transposing European standards, the references of which have been published by the Commission in the Official Journal of the European Union, in accordance with Article 4(2) of that Directive. (3) Pursuant to Article 4(1) of Directive 2001/95/EC, European standards are established by European standardisation organisations under mandates drawn up by the Commission. (4) Pursuant to Article 4(2) of Directive 2001/95/EC, the Commission is to publish the references of such standards. (5) On 27 July 2011, the Commission adopted Decision 2011/477/EU (2). This Decision specifies that, in order to reduce the risk of strangulation and internal asphyxiation, internal window blinds (and corded window coverings) must be of an inherently safe design and that accessible cord(s), chain(s), ball-chain(s), if any, shall not form a hazardous loop. Furthermore, if the design of the product does not eliminate the risk that a hazardous loop is formed, the product must be provided with appropriate safety devices, to minimise the risk of strangulation. If present, the safety device(s) must be resistant to operation by young children. In addition, they must not release small parts that could result in internal asphyxiation of the child, must not pose risks of physical injuries to children, due, for example, to sharp edges, entrapment of fingers or protruding parts, must sustain durability and fatigue tests (wear and tear) and must be resistant to ageing due to weather conditions. (6) On 4 September 2012, the Commission issued mandate M/505 to the European standardisation organisations to draw up European standards to address certain risks posed to children by internal blinds, corded window coverings and safety devices. (7) On 19 February 2014, the European Committee for Standardisation published for the first time the European standards EN 16433:2014 and EN 16434:2014 and the revised European standard EN 13120:2009+A1:2014 for internal blinds in response to the Commission's mandate. (8) European standards EN 16433 and EN 16434 and certain clauses of European standard EN 13120+A1 fulfil the mandate M/505 and comply with the general safety requirement of Directive 2001/95/EC. Their references should accordingly be published in the Official Journal of the European Union. (9) The measures provided for in this Decision are in accordance with the opinion of the Committee set up under Directive 2001/95/EC, HAS ADOPTED THIS DECISION: Article 1 The following European standards meet the general safety requirement of Directive 2001/95/EC for the risks they cover: (a) EN 16433:2014 Internal blinds  Protection from strangulation hazards  Test methods; (b) EN 16434:2014 Internal blinds  Protection from strangulation hazards  Requirements and test methods for safety devices; and (c) clauses 8.2 and 15 of European standard EN 13120:2009+A1:2014 Internal blinds  Performance requirements including safety. Article 2 The references of standards EN 16433:2014 and EN 16434:2014 and of clauses 8.2 and 15 of European standard EN 13120:2009+A1:2014 shall be published in series C of the Official Journal of the European Union. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 14 August 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 15.1.2002, p. 4. (2) Commission Decision 2011/477/EU of 27 July 2011 on the safety requirements to be met by European standards to address certain risks posed to children by internal blinds, corded window coverings and safety devices pursuant to Directive 2001/95/EC of the European Parliament and of the Council (OJ L 196, 28.7.2011, p. 21).